UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4691


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDOLPH LEIF KILFOIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00271-TDS-1)


Submitted:   March 31, 2011                 Decided:   April 14, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     John W. Stone, Jr., Acting United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randolph      Leif    Kilfoil       entered       a    conditional          guilty

plea to possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1) (2006), reserving his right to challenge the

district court’s denial of his motion to suppress the firearm at

issue.     The district court sentenced him to eighty-five months’

imprisonment.      We affirm.

            Appellate         counsel    contends      that       the    district       court

erred in denying the motion to suppress because the officers

lacked a reasonable suspicion to seize Kilfoil and improperly

entered the residence without a warrant or probable cause.                                 We

review the factual findings underlying the denial of a motion to

suppress for clear error and the court’s legal conclusions de

novo.      United States v. Branch, 537 F.3d 328, 337 (4th Cir.

2008).     The evidence is “construed in the light most favorable

to the Government, the prevailing party below.”                               United States

v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

            With     these      standards       in    mind,       we    have     considered

carefully the arguments raised by Kilfoil on appeal and conclude

for the reasons stated by the district court that the court

properly    denied      the    motion    to     suppress.              United    States    v.

Kilfoil,    No.     1:09-cr-00271-TDS-1              (M.D.N.C.         Nov.     24,     2009).

Accordingly,       we   affirm     the    judgment       of       the    district       court

entered    on   June    18,     2010.      We    dispense         with    oral        argument

                                            2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3